Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the counsel for the respective parties hereto, subject to the approval of the court, that the market value or price at the time of the exportation of the merchandise described below, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities, and in the ordinary course of trade for exportation to the United States, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States is the invoice unit price of the merchandise described as lachrymatory capsules, containing 120 capsules to a tin, namely $1.25, United States currency per tin, net, packed.
It is further stipulated and agreed that there was no higher foreign value for , the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the lachrymatory capsules, 120 capsules to a tin, and that-such value is $1.25 United States currency per tin, net, packed.
Judgment will be rendered accordingly.